            Case 1:20-cv-03362-VEC Document 4 Filed 04/30/20 Page 1 of 2
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 4/30/2020
 -------------------------------------------------------------- X
 JAMES FORTUNE,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :    20-CV-3362 (VEC)
                            -against-                           :
                                                                :          ORDER
                                                                :
 TNR II, LLC,                                                   :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, District Judge:

        This case, involving claims under the Copyright Act, 17 U.S.C. § 101 et seq., has been

assigned to this Court for all purposes. In the Court’s experience, cases involving copyright

claims often benefit from early resolution.

        To that end, prior to a Rule 16(b) case management conference, the Court is referring this

case to Magistrate Judge Stewart D. Aaron for a settlement conference. No later than one week

after the conclusion of settlement efforts in this case, the parties are directed to notify the Court

whether they successfully resolved the case without need for further litigation.

        To facilitate prompt settlement, the Court ORDERS Plaintiff: to file proof of service no

more than three days after service has been effected; and to produce to Defendant(s), by the

earlier of 1) 14 days after service of process or 2) three business days in advance of any

mediation session, copies of records sufficient to show the royalty paid the last three times the

picture that is at issue in this case was licensed, as well as the number of times the picture was

licensed in the last five years; if the picture at issue has never been licensed, Plaintiff must

expressly certify that fact to Defendant(s) as part of Plaintiff’s production. Defendant(s) are

directed to file a notice of appearance within 14 days of the service of process.
          Case 1:20-cv-03362-VEC Document 4 Filed 04/30/20 Page 2 of 2



       The Court further directs that, upon a Defendant’s timely filing of a notice of appearance,

the deadline for that Defendant to answer or otherwise respond to the Complaint shall be

extended until 30 days after the settlement conference.

       If Plaintiff has effected service on a Defendant, and that Defendant has failed to appear in

the case or respond to the Complaint, Plaintiff must move for a default judgment against that

Defendant in accordance with this Court’s Individual Practices no later than 45 days after the

date of the service of the Complaint.



SO ORDERED.

                                                        _____________________  _ _______
                                                     _________________________________
Date: April 30, 2020                                       VALERIE CAPRONI
                                                                      CAPRON O I
      New York, NY                                       United States District Judge




                                                 2
